DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 6/20/2022 is acknowledged.
Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/20/222.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Regarding claim 1, the “discharge unit” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification as a nozzle with supply flow path of [0024] and [0029].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2003/0236588).
	Regarding claim 1, Jang discloses: a method for forming a 3D object (see composite object of abs) in which a 3D object is manufactured by discharging (see CAD generated deposition path of abs, SFF of [0007]) a shaping material (most any material including the composite material of Jang can be considered a shaping material) from a discharge unit (see printhead of [0134]) toward a stage (see object supporting platform of [0105]) to stack a layer (see multiple dispensed layers of abs), comprising:
	A first step of generating path data (see deposition path data of [0021]) having a plurality of partial paths (see claim 16 – contours and solid areas – the partial paths are the contours) each representing a path through which the discharge unit moves while discharging shaping material,
	A second step of determining a line width (see width of composite to be deposited of [0083]) having a plurality of partial paths (see Fig. 7c – the contours are the partial paths) and generating line information for implementing the line width,
	A third step of generating shaping data (see shape data of [0019], [0021]) including the path data and line width information (interpreted as already satisfied since the BRI of generating, determining are so similar such as to cover the same functions),
	A fourth step of shaping the three-dimensional object according to the shaping data (see dispensing according to point-by-point information to create a desired 3D object of [0021]),
	Wherein in the second step, the line width in a target path that is one of the partial paths (See contours of claim 16) is determined (mapped is the BRI of determined – causally related to) in accordance with the distance between the first wall and the second wall separated by the target path (see Fig. 7c – the first wall is L1, the second wall is L2, the target path is interpreted as the toolpath going from e1 to s2), 
	And the first wall and second wall are side edges of the shaping material discharged in the partial path generated before the target path OR a contour line of the 3D object.

    PNG
    media_image1.png
    450
    437
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    701
    549
    media_image2.png
    Greyscale

	See partial paths L1, L2, … of Fig. 7(c).  See line widths of Fig. 7(b).  See path data with line width information stored on computer of [0010].  The first and second walls are the outer surfaces of the manufactured object 312 of Fig. 7.
	Regarding claim 2, Jang discloses: wherein the line width information includes discharge amount (see amount of TC curable resin of [0044]) information indicating a discharge amount of the shaping material in each of the partial paths (any amount of material discharged in the line width is sufficient to meet the claimed / recited subject matter – including the amounts discharged in Fig. 7c), OR moving speed (see motor rotational speed of [0078]) of the discharge unit in each of the partial paths.
Regarding claim 9, since the maximum line width is not claimed in the absolute, the range of 30-60 % of the line width of the shaping material discharged from the discharge unit can take on most any value and the values of the line width of Jang (see [0083], [0087]) are interpreted as capable of meeting the claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0236588), and further in view of Buller (US 2018/0071986).
	Regarding claim 3, Jang does not disclose: that the distance between the walls as recited in claim 1 satisfies the relationship that is a sum of the reference line width of the shaping material discharged from the discharge unit, and the minimum line with thereof is Smin, the reference line width Ss is determined as the line width of the partial path.  
Most any line width will read on the claimed relationship where the line width has an offset Smin even if the reference does not call it by the same variable designation, since numerical values of the line width and the Smin value are not recited in the claimed subject matter.  Even a fraction of a nm for both Ss (line width) and Smin (offset distance) will read on the recited distance of the claimed subject matter between the walls / contours, including the distances shown in Fig. 7c of Jang.
In the same field of endeavor of additive manufacturing as Jang (see title, abs), Buller discloses: that the lines of the additively manufactured object can have different length, width or volume of the spacings between lines ([0184]).
To vary the volume of the lines along their width as in Buller in the additive manufacturing method of Jang had the benefit that it improved the smoothness of the manufactured object ([0225]).
It would have been obvious to one of ordinary skill in the art to combine the line width varying volume of Buller in the additive manufacturing method of Jang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the smoothness of the manufactured object.
Regarding claim 8, Jang is silent as to altering the line with and the partial path offset spacing so as to pass through a center of the shaping material but does recognize that there is a center of the object ([0085]-[0086]).
In the same field of endeavor of additive manufacturing as Jang (see title, abs), Buller discloses: wherein the object is filled in its center ([0252]) and therefore meets the claim wherein the partial path is changed based on (the BRI of based on is that there is some mapping inter-relating the partial path and the line width – as long as the partial path line width changes and goes through the center of the object, the term based on is met by the disclosed subject matter- also it appears that applicant is being its own lexicographer in the claims and throughout the specification and using the term width in terms of length – the width of the line is typically perpendicular to the printhead movement direction and the length is the distance from start to stop of the line deposited) the determined line width so as to pass through the center of the shaping materials of the discharge unit.
To vary the partial path line width as in Buller in the additive manufacturing method of Jang had the benefit that it allowed for the improvement of the smoothness of the object and allowed for the construction of tilted surfaces ([0225]).
It would have been obvious to one of ordinary skill in the art to combine the partial line width varying as in Buller in the additive manufacturing method of Jang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the smoothness of the surfaces of the manufactured object and allowed for the construction of tilted surfaces.
 
Claims 4-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0236588).
	Regarding claim 4, Jang is silent as to the following relation governing the distance d, a reference line width Ss, and a minimum line width thereof being Smin, wherein the line width of the partial path is determined to be larger than the reference line width.  Since numerical values are NOT given / recited in the claimed subject matter for the values of SS, d, Ss+Smin, it is taken by Examiner that most and line width and offset can satisfy the claimed relationship, including the distances between the walls / contours of Fig. 7c of Jang.
Regarding claim 5, Jang does not disclose: wherein the second step has a line width in the partial path determined to be equal to the distance d.  To alter the distance d to take on values of Ss+Smin would have been a change in size or dimension of a component.  To alter the size/shape of the manufactured object through altering the line width would have been a change in size or dimension of a component.  Such size / shape changes are considered prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(IV)(A) and (B) regarding the obviousness of changes in size / proportion and shape, respectively.
Regarding claim 6, Jang is silent as to the precise relationship between the line width (d) and the offset distance (Ss and/or Smin).  To alter the distance of the line width to be inter-related to an off-set distance whose value is NOT set by the claimed subject matter would have been a change in size or dimension of a component.  See rejection of claim 5 above for rejection of a different equation inter-relating the claimed quantities.  To vary the line width and offset spacing would have been within the level of skill of one of ordinary skill in the art before the effective filing date.
Regarding claim 7, Jang does not disclose: wherein the second step has a line width in the partial path determined to be equal to the distance d.  To alter the distance d to take on values of Ss+Smin would have been a change in size or dimension of a component.  To alter the size/shape of the manufactured object through altering the line width would have been a change in size or dimension of a component.  Such size / shape changes are considered prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(IV)(A) and (B) regarding the obviousness of changes in size / proportion and shape, respectively.
Regarding claim 10, Jang recognizes that the tool paths can be generated from the outside of the object then go to the center of the object of visa versa.  [0086] & Fig. 7(E)- from the outside of the object to the inside is the path generated.  Jang further discloses that the deposition paths may be generated by the apparatus for the width of the lines to be deposited in the tool paths.  [0083].  Jang further discloses: wherein the shape data is sliced to produce the toolpaths ([0021]-[0022]).  However, Jang fails to disclose the precise ordering of each of these steps.
	To order the steps of the method of data generation such that the path data of the outer surface is generated before the inside surface would have been within the level of skill of one of ordinary skill in the art and yielded predictable results to one of ordinary skill in the art.  Doing so would have been a change in sequence of method steps which has been held as prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(IV)(C) regarding the obviousness of changes in sequence of method steps.
	It would have been obvious to one of ordinary skill in the art to change the sequence of the tool path data generation steps of Jang to have the tool path and wine width of the outer surface generated before the infilled regions to arrive at the claimed invention before the effective filing date because doing so was a prima facie change ins sequence of method steps.
	Regarding claim 11, Jang recognizes that the line widths of the tool path can vary along the printed object ([0083]) and in Fig. 8(c) shows a line of the surface of the object and the infilling of the object to be continuous (see L1 associated with outer surface form point S1 to point e1, and infilling region starting from point s2 to point e2).  This is interpreted as meeting the claimed subject matter. Jang further teaches the desirability of the continuity of the raster paths ([0031]).
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, none of the cited prior art or any prior art available discloses: wherein the line width of the first path (outer surface) is thinner than the line width of the infilling (second path / inner structure).
Closest prior art reference Hull (JP 2004/025843) discloses making rivet diameters smaller than the outer surface line width because it makes the smoothness of the outer surface improved, however, this fails to render obvious making the line widths of the outer surface smaller than the reference line width in the infilled regions / toolpaths.
Therefore, claim 12 is deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743